IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40792
                         Conference Calendar



RUDY RIOS,

                                             Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                             Defendant-Appellee.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:98-CV-118
                           - - - - - - - - - -

                            April 15, 1999

Before JONES, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Rudy Rios, Texas prisoner # 344683, appeals the district

court’s dismissal as frivolous of his federal complaint

challenging the actions of a Texas trial court.      Rios and other

prisoners had filed a tort suit against the Texas Department of

Criminal Justice, claiming damages from the collapse of a roof.

Rios contends that the trial court sequestered him and other

prisoners during the testimony of two doctors during the trial.

He argues that such action violated his constitutional right to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40792
                                -2-

confront witnesses and that the district court had jurisdiction

to review Rios’s challenge because the Texas courts had not

addressed his constitutional claim.

     Federal courts do not have jurisdiction to review collateral

attacks of state court judgments, even when the challenge raises

constitutional issues and even when the federal suit is filed as

a civil rights action.   District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 486 (1983); Liedtke v. State Bar of Texas,

18 F.3d 315, 317 (5th Cir. 1994).   Rios’s federal complaint

lacked an arguable basis in law, and the district court did not

abuse its discretion in dismissing it as frivolous.     See Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Rios’s appeal lacks arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as

Rios’s second strike for purposes of 28 U.S.C. § 1915(g).     We

caution Rios that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.